PALM BEACH POLO, INC. a Florida corporation, PALM BEACH POLO HOLDINGS, INC., a Florida corporation, and LARRY A. ZINK, Appellants,
v.
THE VILLAGE OF WELLINGTON, a Florida municipality, Appellee.
No. 4D08-2131.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Craig R. Galle of Chapman & Galle, PLC, West Palm Beach, for appellants.
Christy L. Goddeau and Jeffrey S. Kurtz of The Law Offices of Glen J. Torcivia & Associates, P.A., West Palm Beach, for appellee.
Per Curiam.
Affirmed.
Taylor and May, JJ., Garcia-Wood, Marcia, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.